Case: 22-20021     Document: 00516394972         Page: 1     Date Filed: 07/14/2022




           United States Court of Appeals
                for the Fifth Circuit
                                                                United States Court of Appeals
                                                                         Fifth Circuit

                                       FILED
                                                                   July 14, 2022
                                  No. 22-20021                    Lyle W. Cayce
                                                                       Clerk

   Preble-Rish Haiti, S.A.,

                                                             Plaintiff—Appellee,

                                      versus

   Republic of Haiti,

                                                                       Defendants,

   BB Energy USA, L.L.C.,

                                                           Garnishee—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:21-CV-1953


   Before Higginbotham, Dennis, and Graves, Circuit Judges.
   James E. Graves, Jr., Circuit Judge:
         The Foreign Sovereign Immunities Act provides a foreign state’s
   property with immunity from prejudgment attachment unless an exception
   applies. The relevant exception in this case requires a foreign state to
   explicitly waive its immunity from prejudgment attachment. 28 U.S.C.
   § 1610(d). Although this court has yet to interpret the § 1610(d) exception,
   today we hold that an explicit waiver must be, well, explicit. Anything short
Case: 22-20021      Document: 00516394972          Page: 2    Date Filed: 07/14/2022




                                    No. 22-20021


   of a foreign state’s clearly expressed waiver of immunity from prejudgment
   attachment will not suffice under § 1610(d). Here, however, the district court
   entered a writ of attachment based on the erroneous conclusion that Haiti
   and its agency waived their immunity from prejudgment attachment based
   on a contract that said nothing about prejudgment attachment. We therefore
   REVERSE the district court and VACATE the writ.
                                BACKGROUND
          Plaintiff-Appellee Preble-Rish Haiti, S.A. filed this case pursuant to
   Rule B of the Supplemental Rules for Admiralty or Maritime Claims in the
   Federal Rules of Civil Procedure. It sought to attach assets to secure a partial
   final arbitration award against the Republic of Haiti and the Bureau de
   Monétisation de Programmes d’Aide au Developpement (BMPAD).
   Garnishee BB Energy USA, L.L.C. admits to holding credits belonging to
   BMPAD located in the Southern District of Texas.
                               A. Underlying Facts
          In May 2020, Preble-Rish, a Haitian company, entered into three
   contracts with BMPAD, a Haitian government agency, to deliver fuel. The
   contracts specified that BMPAD would provide a letter of credit as payment.
   BMPAD did not provide that letter, so the contracts were amended to permit
   BMPAD to instead make full prepayment pursuant to an invoice Preble-Rish
   submitted before each delivery. The contracts stated Preble-Rish would
   make six deliveries of fuel in response to orders from BMPAD.
          Relevant here, the contracts had an arbitration clause stating:
          In the event of a dispute between the [BMPAD] and [Preble
          Rish] under this Contract, the dispute shall be submitted by
          either party to arbitration in New York. . . . The decision of the
          arbitrators shall be final, conclusive and binding on all Parties.




                                          2
Case: 22-20021      Document: 00516394972          Page: 3    Date Filed: 07/14/2022




                                    No. 22-20021


          Judgment upon such award may be entered in any court of
          competent jurisdiction.
          Pursuant to the contracts, BMPAD and Preble-Rish executed their
   duties without issue on four deliveries of fuel. Problems arose on the fifth
   delivery. To resolve these issues, on November 20, 2020, Preble-Rish sent
   BMPAD a notice demanding arbitration in New York. BMPAD did not
   appear in the arbitration and refused to participate. On December 22, 2020,
   Haiti and BMPAD filed a petition in New York state court to obtain an order
   to stay the pending arbitration with Preble-Rish. Preble-Rish opposed the
   petition and filed a cross-motion to compel arbitration.
          While Haiti and BMPAD’s action was pending in New York state
   court, on August 6, 2021, the arbitration panel issued a partial final award of
   security. The award required BMPAD to post approximately $23 million in
   security.
          On September 27, 2021, the New York state court denied BMPAD’s
   petition to stay the arbitration and granted Preble-Rish’s motion to compel
   arbitration. The order states: “It is beyond dispute that the parties freely and
   unequivocally agreed to arbitrate all of their disputes in New York.” That
   order was affirmed by the New York Appellate Division on April 12, 2022.
   The Appellate Division stated BMPAD failed to show the arbitration clause
   was invalid under Haitian law.
                              B. Procedural History
          On June 15, 2021, Preble-Rish filed this Rule B attachment action in
   the Southern District of Texas to secure any final award from the pending
   arbitration and the partial final award of security. In its first complaint,
   Preble-Rish asserted claims for breach of contract and unjust enrichment.
   After complying with Rule B, Preble-Rish sought a writ of attachment for
   property belonging to BMPAD located in the district but in the possession of




                                          3
Case: 22-20021         Document: 00516394972               Page: 4       Date Filed: 07/14/2022




                                           No. 22-20021


   BB Energy. Preble-Rish alleged that BMPAD prepays BB Energy for fuel and
   that the prepaid funds are property of BMPAD present in the district.
           The district court issued the writ of attachment and Preble-Rish
   served BB Energy with the writ on July 1, 2021. BB Energy promptly moved
   to dismiss and argued the district court lacked jurisdiction over the complaint
   based on BMPAD’s sovereign immunity.1 BB Energy also moved to vacate
   the attachment because the contracts at issue were not maritime in nature
   and therefore precluded admiralty jurisdiction as needed for Rule B
   attachment. The district court stayed the writ to determine the subject
   matter jurisdiction issue.
           On August 10, 2021, the district court denied BB Energy’s motion to
   dismiss because it concluded BMPAD had waived sovereign immunity by
   agreeing to arbitrate disputes under the contracts. The district court also
   concluded BMPAD explicitly waived its sovereign immunity from
   prejudgment attachment by agreeing to provide letters of credit or
   prepayment as stated in the contracts and because the property that sought
   to be attached was “used for commercial activity in the United States.”
   Having concluded that BMPAD waived its sovereign immunity generally and
   from prejudgment attachment, the district court determined it had subject
   matter jurisdiction over the case and reinstated the writ of attachment.
   BB Energy did not appeal this order.
           On September 3, 2021, the district court granted BB Energy’s motion
   to vacate the writ of attachment. The district court concluded the contracts



           1
             To date, neither Haiti nor BMPAD has appeared in this case. BB Energy
   nonetheless has standing to assert the sovereign immunity defense because the property it
   holds qualifies as “property of a foreign state.” See Walker Int’l Holdings Ltd. v. Republic of
   Congo, 395 F.3d 229, 233 (5th Cir. 2004).




                                                 4
Case: 22-20021        Document: 00516394972              Page: 5       Date Filed: 07/14/2022




                                         No. 22-20021


   were not maritime in nature and did not satisfy the requirements for
   admiralty jurisdiction for Rule B attachments.
           Preble-Rish filed an amended complaint2 and added claims for
   maritime fraud and conversion. BB Energy moved to dismiss and again,
   raised BMPAD’s sovereign immunity by arguing the new maritime tort
   claims fell outside the scope of the arbitration clause and BMPAD did not
   waive its immunity from prejudgment attachment. The district court
   deferred ruling on the motion to dismiss and directed the parties to discovery.
   BB Energy appealed and this court remanded the case with instructions for
   the district court to limit discovery to the sovereign immunity jurisdictional
   issue. See Preble-Rish Haiti, S.A. v. BB Energy USA, LLC, No. 21-20534, 2021
   WL 5143757, at *3 (5th Cir. Nov. 4, 2021) (unpublished). On remand, the
   parties agreed no further discovery was needed to resolve the issue.
           On January 4, 2022, the district court denied BB Energy’s motion to
   dismiss based on sovereign immunity. The district court relied on its August
   10, 2021 decision to conclude that the arbitration clause waived BMPAD’s
   immunity from suit. It therefore only determined whether the arbitration
   clause covered maritime tort claims in the amended complaint. The court
   broadly construed the arbitration clause’s waiver for disputes “under this
   contract” to encompass the maritime tort claims in addition to the breach of
   contract claims. The district court also applied issue preclusion as to whether
   Haitian law prohibited arbitration against governmental entities and cited the
   New York state court’s order denying BMPAD’s motion to stay arbitration.
   Although BB Energy raised BMPAD’s                       sovereign immunity            from


           2
             Preble-Rish first filed a notice of appeal and a motion for reconsideration, or in
   the alternative, a motion for leave to file an amended complaint. After the district court
   granted Preble-Rish leave, Preble-Rish withdrew its notice of appeal and filed its amended
   complaint.




                                                5
Case: 22-20021        Document: 00516394972              Page: 6      Date Filed: 07/14/2022




                                         No. 22-20021


   prejudgment attachment again, the district court stated it had already
   decided that issue and cited its August 10, 2021 order.
           BB Energy appeals the January 4, 2022 order pursuant to the collateral
   order doctrine.3
                                     DISCUSSION
           This case turns on the interpretation of 28 U.S.C. § 1610(d) which
   provides a limited exception to the general rule that a foreign state and its
   property is entitled to sovereign immunity. That exception applies only when
   “the foreign state explicitly waived its immunity from attachment prior to
   judgment.” § 1610(d). Here, there was no explicit waiver. So we conclude
   BMPAD did not waive its immunity from prejudgment attachment and the
   district court erred in concluding otherwise.
           Without this waiver, the district court did not have jurisdiction to
   enter the writ of attachment against BB Energy.4 We accordingly reverse the
   district court and vacate the writ.
           The denial of sovereign immunity is reviewed de novo. See Frank v.
   Commonwealth of Antigua and Barbuda, 842 F.3d 362, 367 (5th Cir. 2016). A
   foreign state’s sovereign immunity deprives the federal courts of jurisdiction.
   The Foreign Sovereign Immunities Act (FSIA) therefore “provides the sole
   source of subject matter jurisdiction in suits against a foreign state.” Id.


           3
             Contrary to Preble-Rish’s argument that this court lacks appellate jurisdiction,
   the collateral order doctrine permits review of the denial of sovereign immunity from writs
   of garnishment or attachment. See Stena Rederi AB v. Comision de Contratos del Comite
   Ejecutivo Gen. del Sindicato Revolucionario de Trabajadores Petroleros de la Republica
   Mexicana, S.C., 923 F.2d 380, 386 (5th Cir. 1991).
           4
            Because we resolve this appeal on the prejudgment attachment issue, we assume
   without deciding that BMPAD implicitly waived its sovereign immunity from suit generally
   pursuant to 28 U.S.C. § 1605(a)(1).




                                               6
Case: 22-20021      Document: 00516394972          Page: 7     Date Filed: 07/14/2022




                                    No. 22-20021


   (quoting Dale v. Colagiovanni, 443 F.3d 425, 427–28 (5th Cir. 2006)); 28
   U.S.C. § 1604. Pursuant to the FSIA, the general rule is that foreign states
   are immune from suit in American courts. 28 U.S.C. § 1604; see also Arriba
   Ltd. v. Petroleos Mexicanos, 962 F.2d 528, 532–33 (5th Cir. 1992). Along with
   immunity from suit generally, the FSIA provides a foreign state’s property
   with immunity from attachment or execution unless an exception applies. 28
   U.S.C. § 1609.
          The relevant exception here is § 1610(d), which states:
          The property of a foreign state . . . used for a commercial
          activity in the United States, shall not be immune from
          attachment prior to the entry of judgment in any action . . . if—
                 (1) the foreign state has explicitly waived its immunity
                 from attachment prior to judgment . . . and
                 (2) the purpose of the attachment is to secure
                 satisfaction of a judgment that has been or may
                 ultimately be entered against the foreign state, and not
                 to obtain jurisdiction.
          This exception has three conditions: (1) the property must be used for
   a commercial purpose in the United States; (2) there must be an explicit
   waiver; and (3) the purpose of attachment must be to secure satisfaction of a
   judgment. See Pine Top Receivables of Ill., LLC v. Banco de Seguros del Estado,
   771 F.3d 980, 983 (7th Cir. 2014). BB Energy only challenges the first two
   elements; it argues there is no explicit waiver from prejudgment attachment
   and the credits it holds for BMPAD are not “used for commercial activity in
   the United States.”




                                           7
Case: 22-20021          Document: 00516394972               Page: 8       Date Filed: 07/14/2022




                                            No. 22-20021


          This court has not yet interpreted the § 1610(d) exception or its
   requirements. We are confident, however, that the explicit waiver
   requirement has not been met here.5
          To interpret § 1610(d), “we begin ‘where all such inquiries must
   begin: with the language of the statute itself.’” Republic of Sudan v. Harrison,
   139 S. Ct. 1048, 1056 (2019) (alterations and citations omitted).
   Section 1610(d) revokes sovereign immunity for a foreign state’s property “if
   the foreign state has explicitly waived its immunity from attachment prior to
   judgment.” The key word here is “explicitly.” This naturally and ordinarily
   means in a definite and unambiguous manner. To be unequivocal, express,
   clear, or plain. Dictionaries contrast “explicitly” with “not merely by
   implication or implicitly.” E.g., Explicitly, Oxford Eng. Dictionary
   (3d ed. June 2016).
          We, like other courts, think an explicit waiver must be explicit “in the
   common sense meaning of that term.” S & S Machinery Co. v.
   Masinexportimport, 706 F.2d 411, 416 (2d Cir. 1983). While an explicit waiver
   need not include the words “prejudgment attachment” or the like, an
   asserted waiver “must demonstrate unambiguously the foreign state’s
   intention to waive its immunity from prejudgment attachment.” Id. This
   requires “unmistakable and plain language.” Id.
          The importance of the explicit waiver requirement is also highlighted
   when we compare § 1610(d) to the language used in other exceptions in the
   FSIA. For instance, there are several other exceptions that permit a waiver
   to be explicit or implicit. Compare §§ 1605(a)(1), 1610(a)(1) (allowing wavier
   to be explicit or by implication), with § 1610(d). See also S & S Machinery, 706
   F.2d at 416 (“The requirement that the waiver of immunity from


          5
              As for the other two requirements, we find no error in the district court’s analysis.




                                                  8
Case: 22-20021      Document: 00516394972           Page: 9     Date Filed: 07/14/2022




                                     No. 22-20021


   prejudgment attachment be explicitly made is underscored both by the plain
   language of § 1610(d) and by the contrast between § 1610(d) and § 1610(a).”
   (emphasis in original)).
          With this understanding, we can only conclude that BMPAD did not
   explicitly waive its immunity from prejudgment attachment. The only basis
   for a waiver of any immunity is the arbitration clause in the contract between
   BMPAD and Preble-Rish. The arbitration clause is relevant to whether
   BMPAD waived its sovereign immunity from suit generally, but a waiver of
   immunity from suit has “no bearing upon the question of immunity from
   prejudgment attachment.” S & S Machinery, 706 F.2d at 417.
          Even when we look at the arbitration clause and the contract as a
   whole, we find nothing to support an explicit waiver of immunity from
   prejudgment attachment. The clause does not contemplate prejudgment
   attachment or any other liabilities. Nor does it mention security or letters of
   credit in the context of disputes between the parties. Although Preble-Rish
   and BMPAD agreed any arbitration awards would “be final, conclusive and
   binding,” that language does not contemplate any specific remedy or allow
   the arbitration panel to ignore the immunity from prejudgment attachment
   as provided by the FSIA.
          And in prior cases where this court has concluded the § 1610(d)
   exception applied, the parties’ agreement has explicitly said sovereign
   immunity is waived “including any immunity from the jurisdiction of any
   court or from any execution or attachment in aid of execution prior to judgment or
   otherwise.” Atwood Turnkey Drilling, Inc. v. Petroleo Brasileiro, S.A., 875 F.2d
   1174, 1177 (5th Cir. 1989) (emphasis added); see also Mangattu v. M/V Ibn
   Hayyan, 35 F.3d 205, 210 (5th Cir. 1994) (rejecting argument that agreement
   to laws of another country is sufficient to find an explicit waiver); id. (“If the
   subsequent law of another country in fact waives immunity, it would be an




                                           9
Case: 22-20021     Document: 00516394972           Page: 10    Date Filed: 07/14/2022




                                    No. 22-20021


   implicit waiver . . . .” (emphasis added)). Such explicit language is absent
   here.
           Preble-Rish urges us to find waiver because, in the contracts, BMPAD
   agreed to provide letters of credit or full prepayment, i.e., agreed to provide
   security in Preble-Rish’s favor. To support this theory, Preble-Rish points to
   Banco de Seguros del Estado v. Mutual Marine Office, Inc., 344 F.3d 255 (2d
   Cir. 2003). In that case, the Second Circuit determined a sovereign entity
   agreed to “apply for and secure delivery to [the other party] a clean
   irrevocable Letter of Credit issued by a bank” and therefore demonstrated
   that the “parties embraced the usefulness of letters of credit as a means of
   securing their respective rights and obligations and as a means of facilitating
   the transaction generally.” Mut. Marine Off., 344 F.3d at 261 (citations
   omitted). The parties in that case had also agreed to arbitration and explicitly
   stated the “arbitrators are relieved of all judicial formalities and may abstain
   from following the strict rules of law.” Id. (internal quotation marks and
   citations omitted). Although the district court accepted this theory, we are
   unpersuaded.
           The Second Circuit in Mutual Marine noted the arbitration clause at
   issue did not explicitly authorize the arbitrator to order a letter of credit as
   security against a possible final award. See id. So rather than relying on
   § 1610(d)’s demand that a waiver be explicit, the court looked to other
   provisions in the agreement to infer a waiver of immunity from prejudgment
   attachment. If the court needs to infer a waiver, then the waiver is not
   explicit. See Pine Top, 771 F.3d at 985 (concluding a waiver that must be
   discerned from contract clauses “that do not speak to orders of preanswer
   security in judicial proceedings” is not explicit). And although BMPAD
   agreed to provide letters of credit, the contracts in this case lack the same
   generous arbitration clause that allows arbitrators to “abstain from following
   the strict rules of law.” Id. Without such authorization, the contract here



                                          10
Case: 22-20021     Document: 00516394972           Page: 11   Date Filed: 07/14/2022




                                    No. 22-20021


   simply provides for letters of credit during the underlying transaction—not
   in any disputes that are ultimately submitted to arbitration. Mutual Marine is
   thus distinguishable and unpersuasive on the issue before us.
                               CONCLUSION
          To satisfy § 1610(d), an explicit waiver of immunity from
   prejudgment attachment must be express, clear, and unambiguous. Anything
   short of that is insufficient. Because there is no such explicit waiver in the
   contract or elsewhere, the district court erred in concluding BMPAD waived
   its sovereign immunity from prejudgment attachment. We accordingly
   REVERSE the district court and VACATE the writ of attachment.




                                         11